UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1472


ROLINDIS NGWEMENCHU ATANGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 18, 2009          Decided:   December 18, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH & ASSOCIATES, Silver Spring, Maryland,
for Petitioner. Tony West, Assistant Attorney General, Jennifer
L. Lightbody, Senior Litigation Counsel, Channah M. Farber,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rolindis Ngwemenchu Atanga, a native and citizen of

Cameroon,      petitions      for    review     of    an    order    of    the    Board      of

Immigration Appeals dismissing her appeal from the immigration

judge’s    denial       of    her    requests        for    asylum,       withholding       of

removal, and protection under the Convention Against Torture.

               Atanga    first      challenges       the    determination        that       she

failed    to    establish      her    eligibility          for   asylum.         To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show       that    the   evidence        [s]he    presented         was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Atanga fails to show that the evidence compels a

contrary result.             We therefore find that substantial evidence

supports the denial of relief.

               Additionally, we uphold the denial of Atanga’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                         Because Atanga failed to



                                            2
show that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

           Accordingly, we deny the petition for review. ∗           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     ∗
       Atanga has failed to raise any challenges to the denial of
her request for protection under the Convention Against Torture.
She has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                    3